Citation Nr: 1031582	
Decision Date: 08/23/10    Archive Date: 09/01/10

DOCKET NO.  09-12 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
bilateral hearing loss, and if so, whether service connection for 
bilateral hearing loss is warranted.

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
tinnitus, and if so, whether service connection for tinnitus is 
warranted.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1952 to October 
1953.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a June 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.

In July 2010, the Veteran and his wife testified at a video 
conference hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims file.  
At the hearing, the Veteran submitted additional evidence with a 
waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 
(2009).

The Board notes that the RO reopened the Veteran's claims for 
service connection for hearing loss and tinnitus and decided them 
on the merits.  However, despite the determination reached by the 
RO, the Board must find new and material evidence in order to 
establish its jurisdiction to review the merits of previously 
denied claims.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 
1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The October 2002 rating decision that denied service 
connection for hearing loss and tinnitus was not appealed and is 
final.

2.  Some of the evidence received since that October 2002 rating 
decision includes evidence that bears directly and substantially 
upon the specific matters under consideration, is neither 
cumulative nor redundant, relates to unestablished facts 
necessary to substantiate the claims, and raises a reasonable 
possibility of substantiating the claims for service connection 
for bilateral hearing loss and tinnitus.

3.  Bilateral hearing loss has been linked by competent evidence 
to the Veteran's noise exposure in service.

4.  Tinnitus has been linked by competent evidence to the 
Veteran's noise exposure in service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for bilateral hearing 
loss.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.156 (2009).

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for tinnitus.  
38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.156 (2009).

3.  Bilateral hearing loss was incurred in active service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2009).

4.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 
(2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2009).

Given the Board's favorable disposition to reopen the claims for 
service connection for bilateral hearing loss and tinnitus and to 
grant those claims on the merits, the Board finds that no 
discussion of VCAA compliance is necessary at this time.

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claims and what the evidence in the 
claims file shows, or fails to show, with respect to the claims.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

New and Material Evidence

A decision of the RO becomes final and is not subject to revision 
on the same factual basis unless a notice of disagreement is 
filed within one year of the notice of decision.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2009).  If a 
claim of entitlement to service connection has been previously 
denied and that decision became final, the claim can be reopened 
and reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, even 
where it will not eventually convince the Board to alter its 
ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. 
Cir. 1998).

VA must review all of the evidence submitted since the last final 
rating decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  
For purposes of determining whether new and material evidence has 
been received to reopen a finally adjudicated claim, the recently 
submitted evidence will be presumed credible.  See Kutscherousky 
v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that 
the "presumption of credibility" doctrine continues to be 
precedent).

In the current case, service connection for hearing loss and 
tinnitus was previously denied by a rating decision in October 
2002 because there was no evidence to show that either of these 
conditions was incurred in or caused by the Veteran's military 
service.

The Veteran filed his request to reopen claims for service 
connection for bilateral hearing loss and tinnitus in November 
2007.  The claims were denied by the RO in the June 2008 rating 
decision on appeal, but were then addressed on the merits in a 
December 2009 supplemental statement of the case following the 
submission of additional evidence.

The evidence received subsequent to the October 2002 rating 
decision includes a May 2009 statement from a VA audiologist as 
well as statements and testimony provided by the Veteran 
(including at his July 2010 video conference hearing).

In her May 2009 statement, the VA audiologist noted that the 
Veteran had reported a noise trauma in 1953 while in the military 
that resulted in a ruptured tympanic membrane in the right ear, 
and he had also reported that his hearing was never the same 
after that date and that he had tinnitus bilaterally.  She 
further noted that the audiological testing conducted in May 2009 
revealed a mild to profound sensorineural hearing loss in the 
left ear and a moderately severe to profound mixed hearing loss 
in the right ear.  Based on these audiological findings as well 
as the case history report, the audiologist opined that it is 
just as likely as not that the Veteran's hearing loss and 
tinnitus are related to the loud sound the Veteran was exposed to 
while in the military.

In May 2008 and April 2010 statements, and at his July 2010 video 
conference hearing, the Veteran described an event which 
allegedly took place in service in May 1952 when the plane he was 
flying in lost its engine, thereby causing the plane to perform 
an emergency landing very rapidly.  He stated that his right ear 
began to bleed the next morning and that he had had trouble with 
hearing and tinnitus ever since.  He also alleged that he was 
exposed to loud noise from fighter jets while performing his 
military occupational duties as an aircraft electrician, and 
asserted that he was not provided with hearing protection in 
service.

When determining whether the claims should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).  Presuming the credibility 
of the evidence for the sole purpose of determining whether new 
and material evidence has been received, and after resolving all 
doubt in the Veteran's favor, the Board finds that the new 
evidence relates to unestablished facts and raises a reasonable 
possibility of substantiating the claims.  Thus, such evidence is 
new and material, and the claims for service connection for 
bilateral hearing loss and tinnitus are reopened.

Service Connection

Reopening the claims does not end the inquiry; rather, 
consideration of the claims on the merits is now required.  
Because the RO considered the claims for service connection for 
bilateral hearing loss and tinnitus on the merits in its December 
2009 supplemental statement of the case, it is not prejudicial to 
the Veteran for the Board to now adjudicate the claims on the 
merits following the reopening of the claims as discussed above.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).  Evidence 
of continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes that 
the disability was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime service 
after December 31, 1946, and sensorineural hearing loss becomes 
manifest to a degree of 10 percent within one year from the date 
of termination of such service, such disease shall be presumed to 
have been incurred or aggravated in service, even though there is 
no evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Pond v. West, 12 Vet App. 341, 346 (1999).

For the purpose of applying the laws administered by VA, impaired 
hearing will be considered a disability when the auditory 
threshold for any of the frequencies of 500, 1000, 2000, 3000, 
and 4000 Hertz is 40 decibels or greater; the auditory thresholds 
for at least three of these frequencies are 26 decibels or 
greater; or 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385 (2009).  

Tinnitus has been defined by the Court as a ringing, buzzing 
noise in the ears.  See YT v Brown, 9 Vet. App. 195, 196 (1996); 
Kelly v. Brown, 7 Vet. App. 471 (1995) (citing Dorland's 
Illustrated Medical Dictionary 1725 (27th ed. 1988)).  Due to the 
subjective nature of the disorder, the Veteran, as a layperson, 
is competent to testify as to the presence of the disorder.  See 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995).

The determination as to whether the requirements for entitlement 
to service connection are met is based on an analysis of all of 
the evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2009).  When 
there is an approximate balance of positive and negative evidence 
regarding a material issue, the benefit of the doubt in resolving 
each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); 38 C.F.R. §§ 3.102, 4.3 (2009).  If the Board 
determines that the preponderance of the evidence is against the 
claim, it has necessarily found that the evidence is not in 
approximate balance, and the benefit of the doubt rule is not 
applicable.  Ortiz, 274 F.3d at 1365.

The Veteran contends that his bilateral hearing loss and tinnitus 
are due to an incident in service in May 1952 when the plane he 
was flying in lost its engine, thereby causing the plane to 
perform an emergency landing very rapidly; he has stated that his 
right ear began to bleed the next morning and that he has had 
trouble with hearing and tinnitus ever since.  He also contends 
that his bilateral hearing loss and tinnitus are due to noise 
exposure from fighter jets while performing his military 
occupational duties as an aircraft electrician, allegedly without 
hearing protection.  His DD Form 214 confirms that his military 
occupational specialty in the Air Force was as an aircraft 
electrician.  The Veteran also asserts that he has had very 
little noise exposure (and none constant) following his discharge 
from service.

The Veteran's service treatment records are negative for any 
complaints, findings, or treatment of either bilateral hearing 
loss or tinnitus.  At his service entrance examination in April 
1952 and at his service separation examination in October 1953, 
his ears were evaluated as normal, and a whispered voice test 
revealed normal hearing in both ears.  In addition, at a 
September 1955 Reserve enlistment examination, his ears were 
again evaluated as normal, and a whispered voice test again 
revealed normal hearing in both ears.  On all reports of medical 
history (dated in April 1952, September 1955, and December 1955), 
he denied any history of ear trouble or running ears.

At a February 1966 private medical examination, the Veteran 
reported that he developed an accumulation of fluid behind his 
right tympanic membrane approximately five years prior after a 
plane ride.  It was noted that this fluid had been drained 
several times and that such attacks had been associated with 
decreased hearing.  Audiometric testing in February 1966 revealed 
normal hearing in the left ear and only slight hearing reduction 
in the right ear.  A March 1971 private treatment record noted 
that the Veteran had chronic draining and poor hearing in his 
right ear, as well as dizziness in the past, with an onset in 
service in 1952 after air trips (the Board notes that the 
handwriting is somewhat illegible in this report).  A March 1994 
private treatment record noted that the Veteran had chronic 
infections in his right ear after flying in the military.  He 
underwent right ear surgery (revision mastoidectomy, canalplasty, 
meatoplasty) at a private facility in April 1994.

VA treatment records for the Veteran dated from January 2002 
through May 2009 reflect a diagnosis of bilateral hearing loss as 
well as complaints of tinnitus.  In a January 2002 VA treatment 
record, the Veteran complained of being hard of hearing in his 
right ear and stated that he had problems while in service, 
followed by three right ear surgeries.

In a May 2009 statement, a VA audiologist noted that the Veteran 
had reported a noise trauma in 1953 while in the military that 
resulted in a ruptured tympanic membrane in the right ear, and he 
had also reported that his hearing was never the same after that 
date and that he had tinnitus bilaterally.  She further noted 
that the audiological testing conducted in May 2009 revealed a 
mild to profound sensorineural hearing loss in the left ear and a 
moderately severe to profound mixed hearing loss in the right 
ear.  Based on these audiological findings as well as the case 
history report, the audiologist opined that it is just as likely 
as not that the Veteran's hearing loss and tinnitus are related 
to the loud sound the Veteran was exposed to while in the 
military.

While the Veteran's presence in a plane which performed an 
emergency landing in service has not been confirmed, the Board 
finds the Veteran's testimony and statements regarding his 
military noise exposure to be consistent with his in-service 
military occupational duties and to be credible.  Further, 
tinnitus is a condition that is capable of lay observation.  
Significantly, the May 2009 VA audiologist provided adequate 
reasoning and bases for the opinion that it is just as likely as 
not that the Veteran's hearing loss and tinnitus are related to 
the loud sound the Veteran was exposed to while in the military.  
Therefore, given the evidence outlined above, and after resolving 
all doubt in the Veteran's favor, the Board finds that the 
preponderance of the evidence supports a grant of service 
connection for bilateral hearing loss and tinnitus.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for bilateral hearing loss is 
reopened.

New and material evidence having been received, the claim of 
entitlement to service connection for tinnitus is reopened.

Entitlement to service connection for bilateral hearing loss is 
granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


